DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-10 and 12-18 have been examined.
This is a Corrected Notice of Allowability, made for the sole purpose of correcting an error in the Notice of Allowability mailed February 12, 2021.  In that Notice of Allowability, the Form PTOL-37 erroneously stated that claims “8-10 and 12-28” were allowed; this should have been 8-10 and 12-18.  This point is now corrected; the Examiner’s Amendment from the previous Notice of Allowability is left in the Office Action as showing the amendments made to the claims filed on January 11, 2021. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Imam Ali on February 8, 2021.

The application has been amended as follows:
Claims 1, 4, 5, 6, and 7 are hereby canceled without prejudice or disclaimer.


Claim 14 is amended as follows: In the first line, “A plant arrangement planning support equipment” is hereby amended to read: “A plant arrangement planning support device”.

Allowable Subject Matter
Claims 8, 10, and 12 are allowed.
Claim 9 is allowed.
Claim 13 is allowed.
Claim 14 is allowed.
Claim 15 is allowed.
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Rowe et al. (U.S. Patent 9,501,588), discloses a computer-readable medium, which may be non-transitory, including a program or programs for causing a computer device to carry out operations (column 3, lines 30-50; column 8, lines 10-19; column 10, line 34, through column 11, line 13; Figure 2).  Rowe discloses a display data storage which stores display data corresponding to each plant in a set, including color and variety information (column 3, line 51, through column 5, line 13), and in particular classifies plants by color and type (column 3, line 51, through column 4, line 12).  Rowe does not disclose an arrangement identificator which identifies an 
Rowe discloses an image drawer which draws an image indicating a state of the garden according to positions of the various plants therein, and the plants based on display data stored in data storage (Abstract; column 5, line 50, through column 6, line 55; Figures 10, 11A, 11B, 11C, 11D, 11E, 11F, and 12); this would obviously apply to multiple regions of the garden/flowerbed, if one chooses to consider the garden as comprising multiple regions, or if specific analysis is performed for different regions, as in Reed.  Rowe discloses a perspective view of the garden (e.g., Abstract; column 6, lines 16-30, etc.), but does not expressly disclose that the image drawer is capable of drawing an image viewed from a different direction and/or angle relative to the flowerbed.  Mullaney (U.S. Patent Application Publication 2008/0243639) teaches a garden/landscape design tool (e.g., Abstract), that allows a user to view a selected garden or garden template in any of a variety or selectable perspectives or elevations (paragraph 49).
However, neither Rowe nor Reed discloses or reasonably suggests that the arrangement identificator identifies the arrangement of the plant for each region according to the plant accepted by the plant selector, wherein the plant selector of 
The claims are patent-eligible under 35 U.S.C. 101.  The computer-readable medium including a program to cause a computer device to function as an arrangement identificator and an image drawer does not cause the computer device to perform commercial interactions or other forms of organizing human activity, or to perform a mental process, and the claim is not directed to a mathematical formula or other form of abstract idea.
The above statement is written with particular reference to claim 8, but is also applicable to claim 9, which differs from claim 8 by omitting one limitation and including an additional limitation, but which includes limitations parallel to those which make claim 8 allowable.  The above statement is also applicable to claim 13, a device claim parallel to computer-readable medium claim 8; to claim 14, a device claim parallel to computer-readable medium claim 9; and to claims 15 and 16, both method claims essentially parallel to computer-readable medium claim 8 (although claims 15 and 16 differ from each other in a minor way).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 17 is allowed.
The closest prior art of record, Rowe et al. (U.S. Patent 9,501,588), discloses a plant display system including a display device (Figure 2; column 3, line 22, through column 4, line 12), comprising: a plant information storage configured to store information regarding a state of a plant (column 3, line 51, through column 5, line 58; Figure 8).  Rowe discloses that the placement of each selected plant is stored (column 1, lines 22-36), and discloses a simulation plot (Figure 14; column 2, lines 55-56; column 7, lines 3-53) for a virtual space, with virtual plants placed in the virtual space (column 1, lines 22-36; column 4, lines 13-28; Figures 10, 11A, 11B, 11C, 11D, 11E, and 11F), and discloses generating images of the virtual space and the plant or plants to be displayed on a display device, implying an image generator (ibid.; column 5, line 59, through column 7, line 2), but does not disclose that the images are displayed according to a position and/or a direction of the display device.  However, McDevitt (U.S. Patent Application Publication 2017/0034501) teaches displaying images according to a position and/or a direction of a display device (paragraphs 22, 41, 66, and 67).
Rowe does not disclose an arrangement identificator configured to identify an arrangement of different colors or different types of plants for each of a plurality of regions included in a flowerbed, but Reed (U.S. Patent Application Publication 2011/0191708) teaches selection in landscape or garden design where a plant that could be suited for one area is not allowed in another area (paragraph 126).
However, neither Rowe nor Reed discloses or reasonably suggests that the arrangement identificator identifies the arrangement of the plant for each region according to the plant accepted by the plant selector, wherein the plant selector of 
Claim 17 is patent-eligible under 35 U.S.C. 101.  The recited system comprising an image generator configured to generate images and an image device configured to display the images does not perform commercial interactions or other forms of organizing human activity, or perform a mental process, and the claim is not directed to a mathematical formula or other form of abstract idea.  In particular, the limitations of generating images to be displayed according to a position and/or a direction of the display device, and generating the displayed images, mean that claim 17 is not a mental process applied using well-understood, routine, and conventional technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance:  Holt et al. (U.S. Patent Application Publication 2017/0330273) disclose a system and methods for displaying a simulated room and portions thereof.  In particular, paragraph [0039] selecting a product by scanning a QR code, barcode, or other identifier (a kind of marker) associated with a product, so that an image associated with the selected product can be displayed to simulate a room with the selected product.  Shulman et al. (U.S. Patent Application Publication 2014/0168412) disclose using bar codes, RFID 
Claim 18 is patent-eligible under 35 U.S.C. 101.  The recited system comprising an imager, a discerner, a plant identificator, an image generator configured to generate images, and an image device configured to display the images, does not perform commercial interactions or other forms of organizing human activity, or perform a mental process, and the claim is not directed to a mathematical formula or other form of abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	February 23, 2021